EXHIBIT 10.13

 

ECRYPT TECHNOLOGIES, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the 26
day of August, 2015 between eCrypt Technologies, Inc., a Colorado corporation
d/b/a Ecrypt Technologies, Inc., (the “Company”), and Hans A. Holmer
(“Optionee”).

 



1. Grant of Option. The Company hereby grants to Optionee effective as of the 26
day of August, 2015 (“Grant Date”), the right and option (“Option”) to purchase
from the Company, for a price equal to $0.01 per share (the “Exercise Price”),
up to 750,000 shares of the Company’s common stock (“Shares”), as a nonqualified
stock option (“Option”), which Option shall be subject to the applicable terms
and conditions set forth below and is being granted pursuant to the eCrypt
Technologies, Inc. Nonqualified Stock Option Plan (“Plan”), which Plan is part
of the eCrypt Technologies, Inc. Stock Compensation Program (“Program”).

 

 

2. Terms and Conditions of Option. The Option evidenced by this Agreement is
subject to the following terms and conditions, as well as the terms and
conditions of Section 3 hereof.



 



 

a. Exercise Price. The Exercise Price is $0.01 per Share.

 

 

 

 

b. Term of Option. The term of the Option over which the Option may be exercised
shall commence on the Grant Date and, subject to the provisions of Section 3(b)
below, shall terminate tens years thereafter.

 

 

 

 

c. Exercisability of Option. As to the total number of Shares with respect to
which the Option is granted, the Option shall be exercisable as follows: (i) 25%
of the Option in the aggregate may be exercised upon the mutual execution of
this Agreement (ii) 50% of the Option in the aggregate may be exercised on or
after the four month anniversary of the Grant Date; (iii) 75% of the Option in
the aggregate may be exercised on or after the eight month anniversary of the
Grant Date; and (iv) 100% of the Option in the aggregate may be exercised on or
after the twelve month anniversary of the Grant Date.



 



3. Additional Terms and Conditions.



 



 

a. Exercise of Option; Payments for Shares. An Option may be exercised from time
to time with respect to all or any portion of the number of Shares with respect
to which the Option has become exercisable, in whole or in part, by written
notice to the Company at the Company’s then principal office, to the attention
of the Administrative Committee for the eCrypt Technologies, Inc. Nonqualified
Stock Option Plan (the “Committee”), substantially in the form of Exhibit A
attached hereto. Any notice of exercise of the Option shall be accompanied by
payment of the full Exercise Price for the Shares being purchased by certified
or bank check, or other form of immediately available funds, payable to the
order of eCrypt Technologies, Inc. In addition, with the consent of the
Committee, the Company may cooperate with Optionee in arranging a “cashless
exercise” of the Option through a broker approved by the Committee. The Option
shall not be exercised for any fractional Shares and no fractional Shares shall
be issued or delivered. The date of actual receipt by the Company of the notice
of exercise shall be treated as the date of exercise of the Option for the
Shares being purchased.





 



  1

   

 



 

b. Termination of Option. If Optionee’s employment with the Company terminates,
the Option shall continue to be exercisable, to the extent it is exercisable on
the date such employment terminated, for ninety (90) days after such
termination, but in no event after the date the Option otherwise terminates.
However, if Optionee’s employment terminates because of Optionee’s death or
disability, the Option shall continue to be exercisable, to the extent it is
exercisable on the date such employment terminated, for twelve (12) months after
such termination, but in no event after the date the Option otherwise
terminates.

 

 

 

 

c. Continued Employment. The Option granted hereunder shall confer no right on
Optionee to continue in the employ of the Company, or limit in any respect the
right of the Company (in the absence of a specific agreement to the contrary) to
terminate Optionee’s employment at any time.

 

 

 

 

d. The Company may postpone the issuance or delivery of the Shares until (i) the
completion of registration or other qualification of such Shares or transaction
under any state or federal law, rule or regulation, or any listing on any
securities exchange, as the Company shall determine to be necessary or
desirable; (ii) the receipt by the Company of such written representations or
other documentation as the Company deems necessary to establish compliance with
all applicable laws, rules and regulations, including applicable federal and
state securities laws and listing requirements, if any; and (iii) the payment to
the Company, upon its demand, of any amount requested by the Company to satisfy
any federal, state or other governmental withholding tax requirements related to
the exercise of the Option. Optionee shall comply with any and all legal
requirements relating to Optionee’s resale or other disposition of any Shares
acquired under this Agreement.

 

 

 

 

e. . Nontransferability of Options. The Option and this Agreement shall not be
assignable or transferable by Optionee other than by will or by the laws of
descent and distribution. During Optionee’s lifetime, the Option and all rights
of Optionee under this Agreement may be exercised only by Optionee (or by his
guardian or legal representative). If the Option is exercised after Optionee’s
death, the Committee may require evidence reasonably satisfactory to it of the
appointment and qualification of Optionee’s persona l representatives and their
authority and of the right of any heir or distributee to exercise the Option.

 

 

 

 

f. Option is Nonqualified Stock Option. The Option granted hereunder is intended
to constitute a nonqualified stock option which is not an “incentive stock
option”, as that term is defined in Section 422 of the Internal Revenue Code of
1986, as amended.

 



4. Changes in Capitalization; Reorganization.



 



 

a. Adjustments. The number of shares of Common Stock which may be subject to
options under the Plan, the number of Shares subject to the Option, and the
Exercise Price shall be adjusted proportionately for any increase or decrease in
the number of issued shares of Common Stock by reason of stock dividends,
split-ups, recapitalizations or other capital adjustments. Notwithstanding the
foregoing, (i) no adjustment shall be made, unless the Committee determines
otherwise, if the aggregate effect of all such increases and decreases occurring
in any fiscal year is to increase or decrease the number of issued shares by
less than five percent (5%); (ii) any right to purchase fractional shares
resulting from any such adjustment shall be eliminated; and (iii) the terms of
this Section 4(a) are subject to the terms of Section 3(b) below.



 



  2

   



 



 

b. Corporate Transactions. Pursuant to Article 13 of the Program, in the event
of (i) a dissolution or liquidation of the Company, (ii) merger, consolidation
or reorganization of the Company in which the Company is not the surviving
corporation, (iii) merger, consolidation or reorganization in which the Company
is the surviving corporation but after which the shareholders cease to own their
shares in the Company, (iv) the sale of substantially all of the assets of the
Company, or (v) the acquisition, sale, or transfer of more than fifty percent
(50%) of the outstanding shares of the Company (herein referring to (i) through
(v) as “Corporate Transaction”), or (iv) the Board of Directors of the Company
proposes that the Company enter into a Corporate Transaction, then the Committee
may in its discretion take any or all of the following actions: (i) by written
notice to Optionee, provide that the Option shall be terminated unless exercised
within thirty (30) days (or such longer period as the Committee shall determine
its discretion) after the date of such notice; and (ii) accelerate the dates
upon which any or all outstanding Options granted to Optionee shall be
exercisable.

 

 

 

 

Whenever deemed appropriate by the Committee, any action referred to in this
Section 4(b) may be made conditional upon the consummation of the applicable
Corporate Transaction.

 

 

 

 

c. Committee Determination. Any adjustments or other action pursuant to this
Section 4 shall be made by the Committee, and the Committee’s determination as
to what adjustments shall be made or actions taken, and the extent thereof,
shall be final and binding.



 



5. No Rights as Shareholder. Optionee shall acquire none of the rights of a
shareholder of the Company with respect to the Shares until a certificate for
the shares is issued to Optionee upon the exercise of the Option. Except as
otherwise provided in Section 4 above, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such certificate is issued.

 

 

6. Legends. All certificates representing the Shares acquired pursuant to the
Option may be issued with or without a restrictive legend as counsel to the
Company deems appropriate to assure compliance with applicable law. All
certificates evidencing Shares purchased under this Agreement in an unregistered
transaction shall bear the following legend (and such other restrictive legends
as are required or deemed advisable under the provisions of any applicable law):

 

 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

 

If, in the opinion of the Company and its counsel, any legend placed on a stock
certificate representing Shares purchased under this Agreement is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Shares but without
such legend.





 



  3

   

 



7. Optionee Bound by Plan. Optionee hereby acknowledges receipt of a copy of the
Plan and acknowledges that Optionee shall be bound by its terms, regardless of
whether such terms have been set forth in the Agreement. Notwithstanding the
foregoing, if there is an inconsistency between the terms of the Plan and the
terms of this Agreement, Optionee shall be bound by the terms of the Plan.

 

 

8. Notices. Any notice or other communication made in connection with this
Agreement shall be deemed duly given when delivered in person or mailed by
certified or registered mail, return receipt requested, to Optionee at
Optionee’s address listed above or such other address of which Optionee shall
have advised the Company by similar notice, or to the Company at its then
principal office, to the attention of the Committee.

 

 

9. Miscellaneous. This Agreement and the Plan set forth the parties’ final and
entire agreement with respect to the subject matter hereof, may not be changed
or terminated orally and shall be governed by and shall be construed in
accordance with the laws of the State of Colorado applicable to contracts made
and to be performed in Colorado. This Agreement shall bind and benefit Optionee,
the heirs, distributees and personal representative of Optionee, and the Company
and its successors and assigns.

 

IN WITNESS WHEREOF, the parties have duly executed this Nonqualified Stock
Option Agreement on the date first above written.

 



ECRYPT TECHNOLOGIES, INC.       By: /s/ Thomas A Cellucci

Name:

Thomas A. Cellucci   Title: Chairman & Chief Executive Officer        

GRANTEE

 

 

 

 

 

/s/ Hans A Holmer

 

 

Hans A. Holmer

 



 



  4

   



 

EXHIBIT A

 

________________[Date]

 

Ecrypt Technologies, Inc.

2028 E Ben White Blvd, #240-2835

Austin, TX 78741

 

ATTN: Stock Compensation Program Administrative Committee

 

Dear Sir/Madam:

 

Pursuant to the provisions of the Ecrypt Technologies, Inc. Nonqualified Stock
Option Agreement, dated __________, (the “Option Agreement”), whereby you have
granted me the Option to purchase up to ________ shares of common stock of
Ecrypt Technologies, Inc. (the “Company”), I hereby notify you that I elect to
exercise my option to purchase ________ of the shares covered by the Option at a
price of $______ per share in accordance with the Option Agreement. I am
delivering to you payment in the amount of $______, in the form of a certified
or bank check, or other form of immediately available funds, payable to the
order of Ecrypt Technologies, Inc., in full payment of purchase price for the
shares being purchased hereby.

 

The undersigned hereby agrees to provide the Company, prior to the receipt of
the shares being purchased hereby, with such representations or certifications
or payments that the Company may require pursuant to the terms of the Plan and
the Option Agreement.

 

Sincerely,

 

__________________________________

 

Address: ___________________________

  ___________________________

  ___________________________

  ___________________________

 

(For notices, reports, dividend checks and communications to shareholders.)

 

 



5



 